Title: Garcin to Abigail Adams, 29 October 1778
From: Garcin, M. de
To: Adams, Abigail



Madam

Octr. 29th. 1778


Give me leave to present you my Most Sincear and respectful thanks of having been so kind as to Recommend me to Mr. Smith. As we expect of going off every Moment, it has not been in my power to go to town to wait upon him myself and give him the letters. But I have taken the liberty of writing to him joining your letter to mine, Desiring him to send to Portsmouth those I intend to send in France. I hope that acording your kind Recomendation he will be pleased to do it. This will be a great obligation Confered upon me and I should be very hapy if I Could find an oportunity of being any way of som use to you. This with gratitude and Respec shall be the Santiment of Madam Your Most obedient humble Sarvent,

Garcin

